Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A process line, comprising a first wafer processing station; a second wafer processing station; and an apparatus configured to: receive a first wafer holding device from the first wafer processing station; rotate the first wafer holding device until a first opening of the first wafer holding device is facing a second opening of the second wafer holding device; transfer wafers from the first wafer holding device to a second wafer holding device; and send the second wafer holding device to the second wafer processing station.”, as recited in Claim 1 specifically:
the structural and operative relationship between the first wafer processing station, second wafer processing station, first wafer holding device, first loading tray, second wafer holding device, and second loading tray.  Especially as it relates to the first loading tray, first motor, screw, shaft, second motor, second wafer holding device, second loading tray, and third motor in effecting transfer of the wafers from the first wafer holding device to the second wafer holding device.
The art of record fails to render obvious the claimed combination of: “An apparatus, comprising: a first loading tray configured to couple to a first wafer holding device holding a plurality of wafers, the first wafer holding device including a first opening; a second loading tray configured to couple to a second wafer holding device, the second wafer holding device including a second opening; and a first motor coupled to the first loading tray, the first motor configured to rotate the first wafer holding device until the first opening faces the second opening to allow transfer of the plurality of wafers from the first wafer holding device to the second wafer holding device.”, as recited in Claim 8 specifically:
the structural and operative relationship between the first loading tray, first wafer holding device, wafers, first opening, second loading tray, second wafer holding device, second opening, and first motor. Especially as it relates to the first loading tray, first wafer holding device, wafers, first opening, second loading tray, second wafer holding device, second opening, and first motor in effecting transfer of the wafers from the first wafer holding device to the second wafer holding device.
The art of record fails to render obvious the claimed combination of: “A method, comprising: receiving a first wafer holding device holding a plurality of wafers, the first wafer holding device including a first opening; receiving a second wafer holding device including a second opening; rotating the second wafer holding device until the first opening is aligned with the second opening; and transferring the plurality of wafers from the first wafer holding device to the second wafer holding device.”, as recited in Claim 17 specifically:
the structural and operative relationship between the means for receiving a first wafer holding device, first wafer holding device, wafers, first opening, means for receiving a second wafer holding device, second wafer holding device, second opening, means for rotating the second wafer holding device, and means for transferring the plurality of wafers from the first wafer holding device to the second wafer holding device. Especially as it relates to the means for receiving a first wafer holding device, first wafer holding device, means for receiving a second wafer holding device, second wafer holding device, means for rotating the second wafer holding device, and means for transferring the plurality of wafers from the first wafer holding device to the second wafer holding device to effect transfer of the plurality of wafers from the first wafer holding device to the second wafer holding device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see Response to Non-Final Office Action, filed 2022/05/16, with respect to the examiner’s rejection of Claims 1-20 have been fully considered and are persuasive.  The examiner’s rejection of Claims 1-20 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 5730575 A, US 5735662 A, US 5975836 A, US 20020098067 A1 have been cited as pertinent to applicant’s disclosure because they teach a transfer mechanism for transferring wafers from a first holding device to a second holding device..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652